DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-17, and 19-22 are currently pending. Claims 1-9, 11-17, and 19-22 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 8 of the response, filed September 08, 2021, with respect to the objections of Claims 5-7, 15-17 and 35 U.S.C. 112(b) rejections of Claims 2-10 have been fully considered and are persuasive in light of amendments. The objections of Claims 5-7, 15-17 and 35 U.S.C. 112(b) rejections of Claims 2-10 have been withdrawn. 
Applicant’s arguments, see Pg. 8-10 of the response, filed with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naudet (US 5,277,544 A).
While the Office respectfully disagrees with the assertion that the previous action did not address the limitation of “allow sliding movement of the linkage member”, such arguments are now considered moot due to the change in scope by specifying of the sliding movement in the provided amendments. 
As best understood, Applicant has incorporated the subject matter of Claim 10 with additional clarifications into independent Claims 1, 11, and 19. Arguments are then directed to the modification in Claim 10 by Chatel (US 6,799,945 B2) made in the previous action. Applicant’s arguments with respect to Chatel are found to be persuasive. Namely, Applicant explains how Chatel teaches a square shaped bore rather than an “elongate hole being 
New Claims 21-22 will be addressed in the rejection below. 
Claim Objections
Claims 11-17 and 22 are objected to because of the following informalities:  
Regarding Claim 11, Lines 16-17 recites “including: receiving the projection in an aperture at a second portion…” This portion is grammatically unclear since the “including” is not clearly linked with another portion of the claim. It appears to be under the “coupling” of Line 10, however the coupling is of the first vane while the “including: receiving” is not related to the coupling of the first vane. Did Applicant intend to recite “the method further including”? 
Regarding Claim 11, Lines 23-24 recite “and with the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis”. This portion is grammatically unclear. What is the “and with” related to, the “to rotationally engage the linkage member with” or the “receiving the vane stem within the elongate hole with”? 
Claims 12-17 and 22 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17, 19-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 11, Line 17 recites “a second portion of the linkage member”. However, a second portion is already introduced. It is unclear if this is in reference to the same second portion or introducing another second portion. 
Regarding Claim 19, Lines 13 and 15 recite “the first end” and “the second end”. There is insufficient antecedent basis for these limitations in the claim. It is believed these recitations may have been in reference to the “first portion” and the “second portion” respectively. 
Claims 12-17, 20, and 22 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 11-12, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Raulin et al. (US 2004/0208742 A1), hereinafter Raulin, in view of Naudet (US 5,277,544 A), hereinafter Naudet.
Regarding Claim 1, Figure 4 of Raulin teaches a variable vane fluid system for a turbomachine comprising: a support structure (10) that defines a longitudinal axis (radially inwards, not shown); a plurality of variable stator vanes (28, see Figure 2, not shown entirely in Figure 4) including a first stator vane (one of 28), the first stator vane having a vane stem (26), the plurality of variable stator vanes (28) supported by the support structure (10) for rotational movement for varying fluid flow through the turbomachine; a unison actuation structure (18, comprises 20, see Figure 1) supported by the support structure (10) for movement about the longitudinal axis between a first rotational position and a second rotational position to coincidentally rotate the plurality of vanes (28), the unison actuation structure (18) having a projection (32); an elongate linkage member (24 and 40) that extends along a longitudinal linkage axis (imaginary line through longitude of 24) between a first portion (left end proximate 26) and a second portion (right end proximate 32) of the linkage member (24, 40), the first portion (left end) connected to the first stator vane (one of 28) and the second portion (right end proximate 32) having an aperture (through 40) that receives the projection (32), the aperture (of 40) including an inner surface with a tapered inner surface profile to allow the projection (32) to tilt within the aperture as the unison actuation structure (18) rotates between the first rotational position and the second rotational position, a hole (left end of 24, through which 26 extends) receiving the vane stem (26). Paragraphs [0002-0005, 0033] describe the actuation of the vanes 

    PNG
    media_image1.png
    616
    736
    media_image1.png
    Greyscale

Raulin does not expressly teach at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as claimed. However, a flat vane stem surface and elongate hole would have been obvious in view of Naudet.  
Figure 2 of Naudet teaches a turbomachine with at least one flat vane stem surface (7), the first portion of the linkage member (13) including an elongate hole (19) with at least one flat internal surface (20), the elongate hole (19) being elongated along the longitudinal linkage axis, the elongate hole (19) receiving the vane stem (6), the at least one flat internal surface (20) engaging the vane stem surface (7) to rotationally engage the linkage member (13) with the vane stem (6), the vane stem (6) supported for sliding movement within the elongate hole (19) of the linkage member (13) along the longitudinal linkage axis. This arrangement ensures the pivoting transmission to the blades (5) of the turbomachine (Col. 2, Line 66 – Col. 3, Line 6). Therefore, not only is the use of an elongate hole with flat surfaces known in the art, but the flat surfaces themselves also help ensure the transmission of movement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Raulin with at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, the elongate hole receiving the vane stem, the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as suggested by Naudet, to provide the benefit of ensuring transmission of pivoting movements to the blades. 
Regarding Claim 2, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 1. 
Figure 4 of Raulin teaches wherein the elongate linkage member (24, 40) includes a rigid arm (body of 24) and a bushing (40) that is removably attached to the arm (24), the bushing (40) including the aperture. Since (40) is shown as a separate component, it is interpreted as being capable of being removable from (24). 
Regarding Claim 5, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 2. 
wherein the arm (24) includes a first side (top), a second side (bottom) and a hole (where 40 is inserted) that extends from the first side to the second side; and wherein the bushing (40) is received in the hole and projects from both the first side and the second side. 
Regarding Claim 6, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 5. 
Figure 4 of Raulin teaches wherein the bushing (40) includes a flange that projects axially and radially from the hole at the first side. See also Figure 4’ above. 
Regarding Claim 7, Raulin and Naudet teach the variable vane fluid system the turbomachine as set forth in Claim 6. 
Figure 4 of Raulin teaches wherein the bushing (40) includes a collar that projects outward radially; and wherein the arm (24) is received between the flange and the collar. See also annotated Figure 4’ above. As currently recited, the claim may be interpreted as projecting outward (from the arm) radially. The claim is also broad regarding radially (with respect to longitudinal or hole axis).  If Applicant amends such that the bearing would be required to have the orientation exemplified in Figure 7 of the application, Applicant is advised to provide criticality in the arguments to show why reorienting the bushing taught by Raulin would not be an obvious modification. 
Regarding Claim 8, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 2. 
Figure 4 of Raulin teaches wherein the arm (24) includes a first side (top), a second side (bottom), and a hole (where 40 is inserted) that extends from the first side to the second side; wherein the bushing (40) is received in the hole with the inner surface including a pinch area where a width of the tapered inner surface profile is smallest; and wherein the pinch area is disposed within the hole between the first side and the second side. See also annotated Figure 4’ above. 
Regarding Claim 9, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 1. 
Figure 4 of Raulin teaches wherein the aperture (of 40) includes a first rim (top of aperture) and a second rim (bottom of aperture); wherein the tapered inner surface profile extends between the first rim and the second rim; wherein the tapered inner surface profile includes a pinch area where a width of the tapered inner surface profile is smallest; and wherein the tapered inner surface profile tapers outward in with from the pinch area to the first rim; and wherein the tapered inner surface profile tapers outward in width from the pinch area to the second rim. See also annotated Figure 4’ above. 
Regarding Claim 11, as far as it is definite and understood, Figure 4 of Raulin teaches a method of manufacturing a turbomachine comprising: attaching a plurality of variable stator vanes (28, unlabeled, better seen in Figure 2) including a first stator vane (one of 28) to a support structure (10), the first stator vane having a vane stem (26), including supporting the plurality of stator vanes (28) with the support structure (10) for rotational movement that varies fluid flow through the turbomachine; attaching a unison actuation structure (18, comprises 20, see Figure 1) with a projection (32) to the support structure (10), including supporting the unison actuation structure (18) with the support structure for movement about the longitudinal axis between a first rotational position and a second rotational position; and coupling the first stator vane (one of 28) to the projection (32) with an elongate linkage member (24, 40) such that movement of the unison actuation structure (18) between the first rotational position and the second rotational position coincidentally rotates the first stator vane (one of 28), the linkage member extending along a longitudinal linkage axis (imaginary line through longitude of 24) between a first portion (left end proximate 26) and a second portion (right end proximate 32) of the linkage member (24, 40), the first portion of the linkage member (24, 40) including a hole (left end of 24, through which 26 extends), including: receiving the projection (32) in an aperture (of 40) at a second portion of the linkage member (right portion of 24), the aperture including an inner surface with a tapered inner profile to allow the projection (32) to tilt within the aperture as the unison actuation structure (18) rotates between the first rotational position and the second rotational position, and receiving the vane stem (26) within the hole. Paragraphs [0002-0005, 0033] describe the actuation of the vanes (28). Paragraphs [0036-0039] discuss specifically the embodiment of Figure 4, wherein the pivot point is provided in the middle portion of (40) and (32). See also annotated Figure 4’ above. 
Raulin does not expressly teach at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, receiving the vane stem within the elongate hole with the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, and with the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as claimed. However, a flat vane stem surface and elongate hole would have been obvious in view of Naudet.  
Figure 2 of Naudet teaches a method of manufacturing a turbomachine with at least one flat vane stem surface (7), the first portion of the linkage member (13) including an elongate hole (19) with at least one flat internal surface (20), the elongate hole (19) being elongated along the longitudinal linkage axis, receiving the vane stem (6) within the elongate hole (19) with the at least one flat internal surface (20) engaging the vane stem surface (7) to rotationally engage the linkage member (13) with the vane stem (6), and with the vane stem (6) supported for sliding movement within the elongate hole (19) of the linkage member (13) along the longitudinal linkage axis. This arrangement ensures the pivoting transmission to the blades (5) of the turbomachine (Col. 2, Line 66 – Col. 3, Line 6). Therefore, not only is the use of an elongate hole with flat surfaces known in the art, but the flat surfaces themselves also help ensure the transmission of movement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Raulin with at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, receiving the vane stem within the elongate hole with the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, and with the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as suggested by Naudet, to provide the benefit of ensuring transmission of pivoting movements to the blades. 
Regarding Claim 12, as far as it is definite and understood, Raulin and Naudet teach the method as set forth in Claim 11. 
Figure 4 of Raulin teaches removably attaching a bushing (40) of the elongate linkage member (24, 40) to a rigid arm (24) of the elongate linkage member (24, 40), the bushing (40) including the aperture. Since (40) is shown as a separate component, it is interpreted as being capable of being removable from (24).
Regarding Claim 15, as far as it is definite and understood, Raulin and Naudet teach the method as set forth in Claim 12. 
Figure 4 of Raulin teaches wherein the arm (24) includes a first side (top), a second side (bottom), and a hole (where 40 is inserted) that extends from the first side to the second side; and wherein removably attaching the bushing (40) includes receiving the bushing (40) in the hole to project from the first side and the second side.  
Regarding Claim 16, as far as it is definite and understood, Raulin and Naudet teach the method as set forth in Claim 15. 
Figure 4 of Raulin teaches wherein removably attaching the bushing (40) includes receiving the bushing (40) in the hole with a flange of the bushing (40) projecting axially and radially from the hole at the first side. See also annotated Figure 4’ above. 
Regarding Claim 17, as far as it is definite and understood, Raulin and Naudet teach the method as set forth in Claim 16. 
Figure 4 of Raulin teaches wherein the bushing (40) includes a collar that projects outward radially; and wherein removably attaching the bushing (40) includes receiving the arm (24) between the flange and the collar of the bushing. See also annotated Figure 4’ above and the interpretation explanation of Claim 7. 
Regarding Claim 19, as far as it is definite and understood, Figure 4 of Raulin teaches a gas turbine engine (applicable to airplane engines in general, [0001]) with a variable vane system comprising: a support structure (10) that defines a longitudinal axis (radially inwards, not shown); a plurality of variable stator vanes (28, unlabeled, better seen in Figure 2) including a first stator vane (one of 28), the first stator vane (one of 28) having a vane stem (26), the plurality of variable stator vanes (28) supported by the support structure (10) for rotational movement for varying fluid flow through the gas turbine engine; a unison ring (18, comprises 20, see Figure 1) supported by the support structure (10) for movement about the longitudinal axis between a first rotational position and a second rotational position to coincidentally rotate the plurality of stator vanes (28), the unison ring (18) having a pin (32) that projects away from the longitudinal axis (projects from 20); an elongate linkage member (24, 40) with a rigid arm (24) that extends along a longitudinal linkage axis (imaginary line through longitude of 24) between a first portion (left end proximate 26) and a second portion (right end proximate 32) of the linkage member (24 and 40), the first end (left end) attached to the first stator vane (one of 28), the elongate linkage member (24, 40) having a bushing (40) that is removably attached to the second end (right end), the bushing (40) having an aperture that receives the pin (32) to tilt within the aperture as the unison ring (18) rotates between the first rotational position and the second rotational position, the first portion (left end) of the linkage member (26, 40) including a hole (left end of 24, through which 26 extends) receiving the vane stem (26). Paragraphs [0002-0005, 0033] describe the actuation of the vanes (28). Paragraphs [0036-0039] discuss specifically the embodiment of Figure 4, wherein the pivot point is provided in the middle portion of (40) and (32). Since (40) is shown as a separate component, it is interpreted as being capable of being removable from (24).
Raulin does not expressly teach at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, the elongate hole receiving the vane stem, the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as claimed. However, a flat vane stem surface and elongate hole would have been obvious in view of Naudet.  
Figure 2 of Naudet teaches a gas turbine with at least one flat vane stem surface (7), the first portion of the linkage member (13) including an elongate hole (19) with at least one flat internal surface (20), the elongate hole (19) being elongated along the longitudinal linkage axis, the elongate hole (19) receiving the vane stem (6), the at least one flat internal surface (20) engaging the vane stem surface (7) to rotationally engage the linkage member (13) with the vane stem (6), the vane stem (6) supported for sliding movement within the elongate hole (19) of the linkage member (13) along the longitudinal linkage axis. This arrangement ensures the pivoting transmission to the blades (5) of the turbomachine (Col. 2, Line 66 – Col. 3, Line 6). Therefore, not only is the use of an elongate hole with flat surfaces known in the art, but the flat surfaces themselves also help ensure the transmission of movement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine taught by Raulin with at least one flat vane stem surface, the first portion of the linkage member including an elongate hole with at least one flat internal surface, the elongate hole being elongated along the longitudinal linkage axis, the elongate hole receiving the vane stem, the at least one flat internal surface engaging the vane stem surface to rotationally engage the linkage member with the vane stem, the vane stem supported for sliding movement within the elongate hole of the linkage member along the longitudinal linkage axis as suggested by Naudet, to provide the benefit of ensuring transmission of pivoting movements to the blades. 
Regarding Claim 20, as far as it is definite and understood, Raulin and Naudet teach the gas turbine engine as set forth in Claim 19. 
Figure 4 of Raulin teaches wherein the arm (24) includes a first side (top of 24) and a second side (bottom of 24); wherein the bushing (40) projects from the first side and the second side of the arm (24); wherein the aperture (of 40) includes a first rim (top of 40) and a second rim (bottom of 40); wherein the tapered inner surface profile extends between the first rim and the second rim; wherein the tapered inner surface profile includes a pinch area where a width of the tapered inner surface profile is smallest; wherein the pinch area is disposed between the first side and the second side of the arm (24); wherein the tapered inner surface profile tapers outward in width from the pinch area to the first rim; and wherein the tapered inner surface profile tapers outward in width from the pinch area to the second rim. See also annotated Figure 4’ above. 
Regarding Claim 21, Raulin and Naudet teach the fluid system as set forth in Claim 1. 
Figure 4 of Raulin teaches wherein the longitudinal linkage axis is straight. Axes are known to be straight by definition. An imaginary line through the center of (24) satisfies the broadest reasonable interpretation of such an axis. 
Regarding Claim 22, as far as it is definite and understood, Raulin and Naudet teach the method as set forth in Claim 11. 
Figure 4 of Raulin teaches wherein the longitudinal linkage axis is straight. Axes are known to be straight by definition. An imaginary line through the center of (24) satisfies the broadest reasonable interpretation of such an axis. 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raulin and Naudet, as set forth in Claims 2 and 12 above, and further in view of Nakano et al. (US 2005/0039433 A1), hereinafter Nakano.
Regarding Claim 3, Raulin and Naudet teach the variable vane fluid system as set forth in Claim 2. 
Raulin is silent regarding the material of bushing (40). However, use of a polymeric material would have been obvious in view of Nakano. 
Nakano teaches a gas turbine power plant having a bearing assembly holding a shaft (209) that is shown in Figure 14A. The slide surfaces of the bearing are covered with a polymeric material, specifically polyether ether ketone (PEEK). PEEK material is noted to be heat resistant, which one of ordinary skill would recognize is beneficial in the heated environment of prima facie case of obviousness (see MPEP 2144.07). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Raulin-Naudet such that the bushing is made of a polymeric material, specifically PEEK, as taught by Nakano, since the polymeric material is known in the art to be suitable for the intended use as a slide surface in turbomachines and the material provides the added benefit of being heat resistant. 
Regarding Claim 4, Raulin, Naudet, and Nakano teach the variable vane fluid system as set forth in Claim 3. 
The modification by Nakano in Claim 3 results wherein the bushing is made of PEEK (Nakano, [0050]). 
Regarding Claims 13-14, as far as they are definite and understood, Raulin and Naudet teach the method as set forth in Claim 12. 
Raulin is silent regarding the material of bushing (40). However, modifying the bushing to be a polymeric material, specifically polyether ether ketone, would have been obvious in view of Nakano for the same reasons as Claims 3-4 set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Raulin-Naudet such that the bushing is made of a polymeric material, specifically PEEK, as taught by Nakano, since the polymeric material is known in the art to be suitable for the intended use as a slide surface in turbomachines and the material provides the added benefit of being heat resistant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Humhauser (US 2019/0249562 A1) teaches an elongate hole and that the center portion of an arm being angled is for compensation of offsets. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745